    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 1 of 9 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

WARREN CANNADA,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Case No. 3:20-cv-952
                                    )
ALAMO GROUP INC.,                   )
                                    )
      Defendant.                    )
____________________________________)

                                          COMPLAINT

       Plaintiff, Warren Cannada (“Mr. Cannada” or “Plaintiff”), by counsel, hereby alleges the

following cause of action:

                                        INTRODUCTION

       1.      Plaintiff brings a cause of action under the Age Discrimination in Employment Act

of 1967 (the “ADEA”), 29 U.S.C. § 621 et seq., against Defendant, Alamo Group Inc., arising

from the termination of Plaintiff’s employment because of his age.

                                            PARTIES

       2.      Plaintiff is a natural person and a citizen of the Commonwealth of Virginia, residing

in New Kent, Virginia. Plaintiff’s date of birth is January 10, 1959.

       3.      Defendant, Alamo Group Inc. (“Alamo” or “Defendant”), is a Delaware

corporation with its principal place of business located in Seguin, Texas. Alamo is a business entity

authorized to do business in Virginia and has an office located in Henrico, Virginia.

       4.      Defendant is an employer as defined by 29 U.S.C. § 630(b).
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 2 of 9 PageID# 2




                                 JURISDICTION AND VENUE

       5.      On June 16, 2020, Plaintiff timely filed a Charge of Discrimination against

Defendant with the Equal Employment Opportunity Commission (“EEOC”).

       6.      On September 15, 2020, the EEOC issued a Notice of Right to Sue to Plaintiff,

which was received on or about September 18, 2020.

       7.      Plaintiff timely filed this action less than ninety (90) days after receipt of the Notice

of Right to Sue.

       8.      This Court has subject matter jurisdiction pursuant to the ADEA.

       9.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the cause of action arises under the ADEA, a law of the United States.

       10.     Venue for this action lies properly in the United States District Court for the Eastern

District of Virginia, Richmond Division, pursuant to 28 U.S.C. § 1391(b), as the events giving rise

to Plaintiff’s claims occurred in the County of Henrico, which is a territory included within those

assigned to the Richmond Division of the Eastern District of Virginia.

                                  FACTUAL BACKGROUND

       11.     Plaintiff began working at Old Dominion Brush Company (“Old Dominion”),

located at 5118 Glen Alden Drive, Henrico, VA 23231, on August 14, 1988.

       12.     Plaintiff worked at Old Dominion for approximately thirty-one (31) years until his

termination on November 4, 2019.

       13.     Defendant purchased Old Dominion in August 2017.

       14.     At the time Defendant purchased Old Dominion, Plaintiff was employed as a

Welding Supervisor.

       15.     At all relevant times, Plaintiff was qualified for his position



                                                  2
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 3 of 9 PageID# 3




        16.    From the time Plaintiff began working at Old Dominion until the time Defendant

purchased it, Plaintiff maintained a clean disciplinary record and was never written up for any

performance issues or policy violations.

        17.    At all relevant times, Plaintiff satisfactorily performed his job duties and otherwise

met the legitimate expectations of Defendant.

        18.    Shortly after Defendant purchased Old Dominion, in August 2019, Britt Calloway

(“Calloway”) was hired as the new Operations Manager for Old Dominion. At the time of hire,

upon information and belief, Calloway was thirty-four (34) years old.

        19.    Calloway had no experience in, and knew nothing about, the business or operations

of Old Dominion.

        20.    Once employed, Calloway either terminated or forced the resignations of several

individuals over the age of forty (40). For example, Johnny Wilson, an individual in his mid-fifties

who had been with the company for approximately thirty-four (34) years, was terminated on

October 19, 2019.

        21.    Upon information and belief, Calloway fabricated a paper trail by documenting two

minor issues involving Johnny Wilson as pretext for his termination.

        22.    Calloway followed similar practices in order to effectuate the termination of

Plaintiff.

        23.    Once employed, Calloway created a pretextual paper trail for Plaintiff’s termination

by documenting alleged “issues,” if they can be called such.

        24.    On September 24, 2019, Calloway issued a written warning to Plaintiff through a

Disciplinary Action Notification. The written warning was allegedly in response to alleged minor




                                                 3
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 4 of 9 PageID# 4




safety issues, some of which occurred over a year prior to the issuance of the written warning, and

well before Calloway was hired at Old Dominion.

       25.     For example, one of the alleged “issues” was Plaintiff’s safety glasses did not have

“side shields.” Another “issue” was Plaintiff did not report “fab and weld cranes” as inspected on

September 23, 2019 in accordance with a new process that had been put in place that very same

day.

       26.     On November 4, 2019, Plaintiff received another Disciplinary Action Notification

from Calloway. Instead of a written warning or final written warning pursuant to company policy,

this was a termination notification.

       27.     The termination notification was for events that allegedly took place several weeks

prior. Plaintiff did not have an opportunity to respond to or address any of the incidents listed in

the termination notification. Rather, Plaintiff was blindsided by these allegations and terminated

on the very same day that he received the termination notification.

       28.     The alleged “incidents” justifying termination included not returning a “skills

matrix”; not using “best practices” in addressing a “direct reports productivity”; not accompanying

an injured employee for medical treatment on October 11, 2019; and checking references for an

individual he had interviewed.

       29.     Regarding the “incident” with an injured employee on October 11, 2019, Kitty

Carracedeo (“Carracedeo”), Defendant’s Human Resources Manager, specifically told Plaintiff

that he did nothing wrong and he did not violate company policy.

       30.     Furthermore, the termination notification indicated that Plaintiff had responded

effectively to the “Required Corrections” listed in the written warning, stating, “9/30/19 –




                                                 4
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 5 of 9 PageID# 5




Operations Manager met with employee to discuss progress. At this time, Warren was indeed

spending more time on the Production floor and was working on Safety Initiatives.”

       31.     The issuance of the termination notification was contrary to Defendant’s stated

practices, as outlined in the “Alamo Group Employee Handbook.”

       32.     There are three levels to Defendant’s progressive discipline policy. The first is a

“Written Warning,” which Calloway issued to Plaintiff based on pretextual reasons on September

24, 2019. An employee is supposed to be given a reasonable amount of time to correct the alleged

problem behavior to a satisfactory level. Based upon the termination notification, Plaintiff was

indeed correcting any perceived problem behavior.

       33.     The second level is a “Final Written Warning.” A Final Written Warning is issued

“[i]f a single incident is more serious than a Written Warning can correct” or “if the unacceptable

behavior, policy violations, or unsatisfactory work performance addressed by a Written Warning

is repeated, or additional problems occur after the Written Warning.” The fact that Plaintiff did not

receive a Final Written Warning on September 24, 2019 indicates Plaintiff’s perceived problems

at that time were not serious enough to justify a Final Written Warning.

       34.     Following a Final Written Warning, an employee is supposed to be given time to

improve or correct their actions, performance, or behavior.

       35.     Assuming Plaintiff’s actions outlined in the termination notification warranted

discipline at all, then, by Defendant’s own policy, Plaintiff should have received a Final Written

Warning and been given a chance to respond.

       36.     Instead, Calloway issued a pretextual termination notification for events that

occurred several weeks prior to the issuance of the termination notification and did not give

Plaintiff a chance to respond.



                                                 5
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 6 of 9 PageID# 6




       37.     A termination notification is warranted when conduct addressed by a Written

Warning or Final Written Warning is repeated or additional problems of the same nature occur.

The conduct addressed by the Written Warning was for perceived minor safety issues, mostly

dealing with protective gear. The alleged conduct set forth in the termination notification was not

the same type of conduct addressed in the Written Warning. Furthermore, Plaintiff was responding

adequately to the concerns addressed in the Written Warning.

       38.     Alternatively, a termination notification may be issued if an incident or policy

violation is of sufficient severity. “Sufficient severity” is not defined by Defendant, but it can

hardly be suggested that minor problems with forms/reports as outlined in the termination

notification can be considered sufficiently severe to justify termination. In addition, Carracedeo

explicitly told Plaintiff that his failure to accompany an injured employee for medical treatment

did not violate company policy.

       39.     Calloway did not follow Defendant’s proper progressive disciplinary procedures in

dealing with Plaintiff.

       40.     Instead of issuing Written Warnings or Final Written Warnings for the alleged

“incidents” listed in the termination notification, Calloway lumped them together to give the

appearance that there were consistently issues with Plaintiff’s performance since the Written

Warning.

       41.     Defendant, and particularly Calloway, took these actions in an attempt to justify the

termination of Plaintiff’s employment. These Disciplinary Action Notifications, however, were

pretext for terminating Plaintiff because of his age.




                                                  6
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 7 of 9 PageID# 7




        42.       Plaintiff was replaced by a substantially younger individual named Josh. Upon

information and belief, Josh was under forty years old at the time of hire and was less qualified

than Plaintiff.

                                     STATEMENT OF CLAIMS

                                               COUNT I:

                  DISCRIMINATION UNDER THE ADEA (29 U.S.C. § 623(a)(1))

        43.       Plaintiff incorporates by reference and realleges each allegation set forth above.

        44.       At all relevant times, Plaintiff was over forty (40) years old.

        45.       At all relevant times, Plaintiff was satisfactorily performing his job duties and

otherwise meeting the legitimate expectations of Defendant.

        46.       Calloway, on behalf of Defendant, discriminated against Plaintiff because of his

age by first issuing a Written Warning to Plaintiff on September 24, 2019 based upon alleged

minor safety issues and terminating Plaintiff’s employment on November 4, 2019 in violation of

company policy and based upon alleged minor and petty issues.

        47.       Calloway was a much younger individual, in his thirties, and replaced Plaintiff with

a much younger, less-qualified individual, Josh, also believed to be in his thirties.

        48.       Defendant’s proffered reason for the termination of Plaintiff is pretext for

discrimination because of age.

        49.       Furthermore, in the attempt to establish a legitimate, non-discriminatory reason for

Plaintiff’s termination, Defendant failed to follow its own progressive discipline procedures.

        50.       Age is not a bona fide occupational qualification reasonably necessary to the

normal operation of Defendant’s business.




                                                    7
    Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 8 of 9 PageID# 8




        51.     Defendant did not terminate Plaintiff’s employment based on reasonable factors

other than age, including a bona fide seniority system, an employee benefit plan, or for good cause.

        52.     Defendant’s actions were intentional and performed with malice and/or reckless

indifference to Plaintiff’s federally protected civil rights.

        53.     Due to Defendant’s unlawful conduct, Plaintiff suffered lost wages and benefits and

lost opportunities.

                                      RELIEF REQUESTED
        WHEREFORE, Plaintiff, Warren Cannada, respectfully requests that this Court:

        A.      Enter judgment in his favor and against Defendant, Alamo Group Inc.;

        B.    Declare the acts and practices complained of herein are in violation of Mr.
Cannada’s rights as secured by the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621 et seq.;

        C.      Enjoin Defendant from engaging in such unlawful employment practice;

       D.     Order such affirmative action as may be appropriate, including, but not limited to,
hiring Mr. Cannada to a comparable position at Old Dominion and/or Alamo or, in the alternative,
awarding Mr. Cannada front pay;

        E.      Award all back pay and benefits, including salary increases, commissions, bonuses,
vacation pay, and health insurance with interest on the same running from November 4, 2019 until
the date a final judgment is entered for him;

        F.      Award reasonable attorneys’ fees, reasonable expert witness fees, and costs;

      G.     Award a separate amount to offset the adverse tax effects of lump sum payments of
damages and/or back or front pay;

        H.      Award pre- and post-judgment interest on any monetary award; and

       I.     Award all other such equitable relief as may be appropriate to effectuate the
purposes of 29 U.S.C. § 621.

         PLAINTIFF DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                                   8
Case 3:20-cv-00952-HEH Document 1 Filed 12/14/20 Page 9 of 9 PageID# 9




                                      Respectfully submitted,

                                      WARREN CANNADA
                                      Plaintiff

                                By:   __________/s/___________
                                      James B. Thorsen, Esq.
                                      VSB No. 18113
                                      Jesse A. Roche, Esq.
                                      VSB No. 82579
                                      Attorneys for Plaintiff
                                      THORSENALLEN LLP
                                      5413 Patterson Avenue, Suite 201
                                      P.O. Box 17094
                                      Richmond, Virginia 23226
                                      Telephone: (804) 447-7234
                                      Facsimile: (804) 447-7813
                                      E-mail: jthorsen@thorsenallen.com
                                      E-mail: jroche@thorsenallen.com




                                  9
